Citation Nr: 0720436	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  02-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for lumbar degenerative disc 
disease with mild lumbar stenosis at L4-5 from August 14, 
2001?

2.  What evaluation is warranted for fibromyalgia from August 
14, 2001?

3.  What evaluation is warranted for allergic rhinitis from 
August 14, 2001?

4.  What evaluation is warranted for a cervical strain from 
August 14, 2001?

5.  What evaluation is warranted for plantar fasciitis from 
August 14, 2001?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February and October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas which denied the benefits 
sought on appeal.


FINDINGS OF FACT


1.  As of August 14, 2001, lumbar degenerative disc disease 
with mild lumbar stenosis at L4-5, was not manifested by a 
pronounced intervertebral disc syndrome.

2.  Since September 23, 2002, the appellant's lumbar 
degenerative disc disease with mild lumbar stenosis at L4-5 
has not been manifested by incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

3.  Between August 14, 2001 and September 25, 2003; and since 
September 26, 2003, the appellant's lumbar degenerative disc 
disease with mild lumbar stenosis at L4-5 has not been 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.

4.  Since August 14, 2001, there is no medical evidence that 
the appellant's fibromyalgia is constant or nearly so, nor is 
there medical evidence that the symptoms are refractory to 
therapy.

5.  Since August 14, 2001, the appellant's allergic rhinitis 
has not been manifested by polyps.

6.  Between August 14, 2001 and September 25, 2003; and since 
September 26, 2003, the appellant's cervical strain has not 
been manifested by a slight limitation of motion.  She 
demonstrates forward flexion of the cervical spine not less 
than 40 degrees, but does not show evidence of muscle spasm, 
guarding, or localized tenderness that results in an abnormal 
spinal contour. 

7.  Since August 14, 2001, the appellant's bilateral plantar 
fasciitis has not been manifested by severe deformity, pain 
on manipulation and accentuated use, swelling on use, or 
characteristic callosities.  


CONCLUSIONS OF LAW

1.  Since August 14, 2001, the criteria for a rating in 
excess of 40 percent for lumbar degenerative disc disease 
with mild lumbar stenosis at L4-5 have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §  4.71a Diagnostic Code 5293, 5295 (2002) 
(2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, 4.124, Diagnostic Code 5236, 5243, 
8520, 8720 (2006).

2.  The criteria for a rating in excess of 20 percent for 
fibromyalgia have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp.2006); 38 C.F.R. § 3.102, 
3.159, 4.71a, Diagnostic Code 5025 (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.97, Diagnostic Code 
6522 (2006).

4.  Since August 14, 2001, the criteria for a compensable 
rating for a cervical strain have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Code 5242 (2006).

5.  The criteria for an evaluation in excess of 10 percent 
for bilateral plantar fasciitis have not been met. 38 
U.S.C.A. 1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. 3.102, 3.159, 3.321, 3.326, 4.27, 4.7, 4.71a, 
Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in a July 2002 statement of the case and a May 2004 
supplemental statement of the case fulfills the provisions of 
38 U.S.C.A. § 5103(a).  April 2007 correspondence provided 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the requisite notice was harmless 
error.  In this regard, the content of the above referenced 
notices complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran was afforded a meaningful opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices.  Hence, the actions taken by VA cured 
any error in the timing of notice, and the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claims before 
adjudication.  For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of her 
claims.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since the veteran filed her claims, there have been a number 
of changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a.  The new criteria for 
rating intervertebral disc syndrome (IVDS) became effective 
September 23, 2002.  The new criteria for rating lumbar 
degenerative disc disease and cervical strain became 
effective September 26, 2003.  

Given the change in law, VA may only apply the old rating 
criteria for lumbar degenerative disc disease and a cervical 
strain prior to September 23, 2002 and September 26, 2003, 
and it may only consider the new rating criteria when rating 
the disorder for the term beginning that date.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The appellant has appealed each initial rating assigned each 
disorder at issue.  Hence, she is essentially asking for 
higher ratings effective from the date service connection was 
granted.  Consequently, the Board must consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 199 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration be 
given to weakened movement, excess fatigability, and 
incoordination.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). 
That responsibility is particularly onerous where medical 
opinions diverge. At the same time, the Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another. Evans v. West, 12 Vet. App. 22, 30 
(1999).



I.     What evaluation is warranted for lumbar degenerative 
disc disease with mild lumbar stenosis at L4-5 from August 
14, 2001?

The appellant was granted service connection for lumbar 
degenerative disc disease with mild stenosis at L4-5 from 
August 14, 2001 and assigned a 40 percent evaluation under 
Diagnostic Code 5236 (formerly Diagnostic Code 5295).

Background and Analysis

The service medical records indicated the veteran injured her 
back in a motor vehicle accident.  A November 2000 orthopedic 
examination was conducted and the veteran complained of back 
and leg pain.  The diagnosis was degenerative disc disease.

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to IVDS, provided for a 60 percent rating for pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc.  This was the 
maximum schedular rating available.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (now codified as 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243).  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide a 
60 disability rating is warranted where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes. Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a.

A separate rating for radiculopathy requires competent 
evidence of mild to moderate function loss due to 
neurological impairment.  Notably, at no time during the 
appellate period has the veteran been diagnosed with 
radiculopathy.

Under Diagnostic Code 8720, neuralgia of the sciatic nerve is 
to be rated on the rating criteria of the nerve affected, 
with the maximum evaluation equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

Under 38 C.F.R. § 4.124, Diagnostic Code 8520, which 
evaluates disabilities of the sciatic nerve, moderate 
incomplete paralysis warrants a 20 percent evaluation, and 
mild incomplete paralysis warrants a 10 percent evaluation.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), i.e., 
the old criteria, a 40 percent rating was warranted for a 
severe lumbosacral strain; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. This was the maximum 
available rating for a lumbosacral strain. Id.

Under 38 C.F.R. § 4.71a (2006), i.e., the new criteria, 
lumbar degenerative disc disease with mild stenosis is 
evaluated under the general formula for back disorders. The 
rating criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. Under the new code if there 
is forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine a 40 percent rating is in order.  A 50 percent rating 
is warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.  

In this case, the appellant is currently rated with a 40 
percent disability evaluation.  At no time during the 
appellate period has the veteran shown signs of the whole 
spine listing to one side, marked limitation of forward 
bending, or unfavorable ankylosis of the entire thoracolumbar 
spine. Indeed, a VA examination in June 2003 revealed 75 
degrees of forward flexion. Hence, the preponderance of the 
evidence is against the claim for an increased rating. 

The medical evidence does not show a diagnosis of pronounced 
IVDS that would warrant a 60 percent disability rating under 
either the old or new regulations.  In the June 2003 VA 
examination, nor in the clinical evidence of record is there 
evidence of incapacitating episodes lasting at least six 
weeks during the past 12 months, nor did medical evidence 
presented by Dr. LAS in July and October 2002, or VA 
examinations demonstrate muscle spasms or other neurological 
findings that would warrant an increased evaluation.   

The veteran did not show signs of radicular pathology and 
there is no objective medical evidence that showed the 
veteran suffered from neurological manifestations such as 
paralysis, that caused loss of function or symptoms that were 
constant or nearly so. 

As there is no evidence of paralysis, neuritis or neuralgia 
under 38 C.F.R. § 4.124, Diagnostic Codes 8520 and 8720, an 
increased evaluation is not warranted.

Hence, the claim is denied.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 in rating the appellant's 
lumbar degenerative disc disease with mild lumbar stenosis at 
L4-5.  At no time, however, have such signs as disuse muscle 
atrophy due to pain been objectively been presented, nor has 
pain caused such pathology as to equate to thoracolumbar 
ankylosis.  Finally, it is well to note that the assignment 
of a 40 percent evaluation reflects that the disorder is 
productive of impairment.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Hence, an increased evaluation under these 
regulations for painful motion is not in order.

It is undisputed that the veteran's disability affects 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account. The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations. 38 U.S.C.A. § 1155. "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." 38 C.F.R. 
§ 4.1. Therefore, given the lack of objective evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

II.    What evaluation is warranted for fibromyalgia from 
August 14, 2001?

The appellant was granted service connection for fibromyalgia 
from August 14, 2001 and assigned a 20 percent evaluation 
under Diagnostic Code 5025.

Background and Analysis

The service medical records indicated the veteran was 
assessed with symptoms of fibromyalgia without evidence of an 
inflammatory process.  Notably, a definitive diagnosis was 
not entered due to pregnancy.  

In this case, there is simply no evidence that would support 
a disability evaluation in excess of 20 percent.  There is no 
evidence that the veteran's symptoms due to fibromyalgia are 
refractory to therapy and that the symptoms are constant 
which would warrant a 40 percent rating.  July and October 
2002 medical records from Dr. LAS and a September 2002 VA 
examination did not state the veteran's symptoms were 
constant and refractory to treatment.  Indeed, the September 
2002 VA examiner concluded that the veteran's symptoms were 
all adequately treated.  

Significantly, the veteran was scheduled for VA examinations 
in January 2003 and March 2006, for which she did not appear.  
The "duty to assist is not always a one-way street. If a 
veteran (appellant) wishes help, she cannot passively wait 
for it in those circumstances where she may or should have 
information that is essential in obtaining the purtative 
evidence." Wood v. Derwinski, 1 Vet. App. 190. 192 (1991).  
While VA has a duty to assist the veteran in the development 
of a claim, that duty is not limitless.  In the normal course 
of events, it is the burden of the veteran to show for VA 
examinations. If she does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find her. Hyson v. 
Brown, 5 Vet. App. 262 (1993).

Based on the evidence of record, the request for an increased 
rating for fibromyalgia in excess of 20 percent disabling is 
denied.  

III.  What evaluation is warranted for allergic rhinitis from 
August 14, 2001?

The appellant was granted service connection for allergic 
rhinitis from August 14, 2001 and assigned a 10 percent 
evaluation under Diagnostic Code 6522.

Background and Analysis

The service medical records indicated the veteran was treated 
during service for allergies and sinus problems.

In order to receive a rating higher than 10 percent for 
allergic rhinitis at any time since August 14, 2001, the 
evidence must show that the disorder is or was at one time 
manifested by nasal polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522.  The pertinent evidence of record includes VA 
examination reports dated in November 2001 and June 2003.  
These records do not show evidence of nasal polyps.  It is 
noted that examination of June 2003 showed a large inferior 
turbinate on the left side with 80 percent obstruction of the 
left nostril with blanching of mucosa bilaterally with 
mucoserous exudate bilaterally.  Still, the evidence does not 
show the presence of polyps.  As such, entitlement to a 
higher rating is denied.   38 C.F.R. § 4.97.
 
IV.   What evaluation is warranted for a cervical strain from 
August 14, 2001?

The appellant was granted service connection for a cervical 
strain from August 14, 2001 and assigned a noncompensable 
rating under Diagnostic Code 5242 (formerly Diagnostic Code 
5290).

Background and Analysis

The service medical records indicated the veteran was injured 
in a motor vehicle accident and diagnosed with a cervical 
sprain.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003), i.e., 
the old criteria, a slight limitation of cervical motion 
warranted a 10 percent disability evaluation.  

Under 38 C.F.R. § 4.71a (2006), i.e., the new criteria, a 
limitation of cervical motion is evaluated under the general 
formula for back disorders.  The rating criteria are 
controlling regardless whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Under the new code, if there is forward flexion of 
the cervical spine greater than 30 degrees but not greater 
than 40 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, a 10 percent rating is warranted.  Diagnostic Code 
5242.  

In this case, the appellant's cervical disorder is currently 
evaluated as noncompensable.  In November 2001, a VA 
examination revealed a full range of cervical motion.  While 
the June 2003 VA examination showed some limitation of 
motion, the findings provided are insufficient for rating 
purposes because lateral flexion findings were not presented.  
At no time has muscle spasm, guarding or tenderness with 
resultant changes in spinal contour been shown.  Further, the 
November 2001 VA examiner concluded that any impacts on the 
veteran's usual occupation and daily activities was minimal.  
Hence, the preponderance of the evidence is against the claim 
for an increased rating.  Accordingly, the claim must be 
denied.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 in rating the appellant's 
limited motion in the cervical spine.  At no time, however, 
have such signs as disuse muscle atrophy due to pain been 
objectively been presented.  Hence, an increased evaluation 
under these regulations for painful motion is not in order.

V.    What evaluation is warranted for plantar fasciitis from 
August 14, 2001?

The appellant was granted service connection plantar faciitis 
from August 14, 2001 and assigned a 10 percent evaluation 
under Diagnostic Code 5299-5276.

Background and Analysis

The service medical records indicated that the veteran was 
diagnosed with plantar fasciitis while in service.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
evaluation in excess of 10 percent for her service-connected 
bilateral plantar fasciitis. A January 2003 VA examination 
did not show severe bilateral involvement, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, as required for an evaluation in excess of 
10 percent under Diagnostic Code 5276.  Rather, the January 
2003 VA examiner found not more than mild to fairly tender to 
palpitation of the soles of the feet.  The examiner notated 
there was no deformity or swelling, which is necessary for an 
increased rating.  

An evaluation in excess of 10 percent for bilateral plantar 
fasciitis is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbar degenerative disc disease with mild lumbar stenosis at 
L4-5 is denied.

Entitlement to an evaluation in excess of 20 percent for 
fibromyalgia is denied.

Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis is denied.

Entitlement to a compensable rating for a cervical strain is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
plantar faciitis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


